FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           June 26, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                             No. 17-2221
v.                                             (D.C. Nos. 1:16-CV-00641-JAP-SMV and
                                                       1:07-CR-00286-JAP-1)
LEONARD G. MARQUEZ,                                            (D. N.M.)

      Defendant - Appellant.
                      _________________________________

           ORDER DENYING A CERTIFICATE OF APPEALABILITY
                   _________________________________

Before LUCERO, HARTZ, and McHUGH, Circuit Judges.
                  _________________________________

       Defendant Leonard Marquez seeks a certificate of appealability (COA) to appeal

the denial by the United States District Court for the District of New Mexico of his

motion for relief under 28 U.S.C. § 2255. See 28 U.S.C. § 2253(c)(1)(B) (requiring COA

to appeal denial of relief under § 2255). We decline to grant a COA and dismiss the

appeal.

       A COA will issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

demonstration that . . . includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other
words, the applicant must show that the district court’s resolution of the constitutional

claim was either “debatable or wrong.” Id.

       In 2011, Defendant was sentenced to a term of 15 years under the Armed Career

Criminal Act (ACCA), 18 U.S.C. § 924(e), for being a felon in possession of a firearm

following three prior convictions for violent felonies. The ACCA defines a violent felony

as one that:

       (i)     has as an element the use, attempted use, or threatened use of
               physical force against the person of another [the elements clause]; or
       (ii)    is burglary, arson, or extortion, involves use of explosives [the
               enumerated-offenses clause], or otherwise involves conduct that
               presents a serious potential risk of physical injury to another [the
               residual clause].

Id.
        After the Supreme Court decided in Johnson v. United States, 135 S. Ct. 2551

(2015), that the residual clause is unconstitutionally vague, Defendant filed his motion

under § 2255 challenging the sentencing court’s characterization of his prior convictions

for New Mexico burglary and New Mexico aggravated assault as violent felonies. The

district court denied the motion on the ground that New Mexico burglary is a violent

felony under the enumerated-offenses clause and New Mexico aggravated assault is a

violent felony under the elements clause.

       In this court, Defendant acknowledges that his claims are contrary to circuit

precedent: Our decision in United States v. Turrieta, 875 F.3d 1340, 1347 (10th Cir.

2017), held that New Mexico residential burglary fits within the ACCA’s enumerated

crime of burglary. And we held in United States v. Ramon Silva, 608 F.3d 663, 670–671

(10th Cir. 2010), abrogated on other grounds by Mathis v. United States, 136 S. Ct. 2243


                                              2
(2016), that New Mexico’s crime of aggravated assault is a violent offense under the

elements clause of the ACCA. See also United States v. Maldonado-Palma, 839 F.3d
1244, 1249–50 (10th Cir. 2016) (aggravated assault with a deadly weapon under NMSA

1978, § 30–3–2(A) is a crime of violence under the elements clause of USSG § 2L1.2

(2015)), cert. denied, 137 S. Ct. 1214 (2017).

       Defendant argues that our precedents were wrongly decided. But we cannot

overturn our precedents. See United States v. Badger, 818 F.3d 563, 569 (10th Cir.

2016). Accordingly, no reasonable jurist could debate the correctness of the district

court’s denial of relief.

       We therefore DENY Defendant’s request for a COA and DISMISS this appeal.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                             3